 

STIR TYG
AO 108 (Rev. 06/09) Application for a Warrant to Seize Property Subje b om mY en TREAT OF TEXAS
Be Beaded hind Bao

 

Case 3:19-mj-00409-BT Docum tie va | Pes Page 1 1 BF: Tee Page
asker re

ZS — Femmes Baio lowe

 

UNITED STATES DISTRICT COURTT may - 3 2019

 

 

  
 

 

 

 

 

for the
Northern District of Texas CLERK, U.S. DISTRICT Ci
By
In the Matter of the Seizure of )
(Briefly describe the property to be seized) ) “
All funds in Wells Fargo account xxxx5452 ) Ca 1 19° olf a
in the name of National IRPR Corp. J & Qe a - B T

APPLICATION FOR A WARRANT
TO SEIZE PROPERTY SUBJECT TO FORFEITURE

I, a federal law enforcement officer or attorney for the government, request a seizure warrant and state under
penalty of perjury that I have reason to believe that the following property in the Northern District of

Texas is subject to forfeiture to the United States of America under 18 U.S.C. §
981, 982 (describe the property):

 

All funds in Wells Fargo account xxxx5452 in the name of National IRPR Corp.

The application is based on these facts:

See attached affidavit of Postal Inspector Jan G. Bodén.

a Continued on the attached sheet.

( Applicant’s signature

Jan G. Bodon, Postal Inspector, U.S. Postal Inspection Service

 

Printed name and title

Sworn to before me and signed in my presence.

owe Ko, Dah ROA,

dge’s sigi ature
City and state: Dallas, Texas United States Magistrat e Rebecca Rutherford

Printed name and title

 

 
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 2of19 PagelD 2

AFFIDAVIT
I, Jan G. Bod6n, being first duly sworn state the following:
INTRODUCTION AND AGENT BACKGROUND

1. I am a “federal law enforcement officer” within the meaning of Federal Rule of
Criminal Procedure 41(a)(2)(C), that is, a government agent engaged in enforcing the criminal
laws and duly authorized to request a seizure warrant.

2. I am a Postal Inspector employed by the U.S. Postal Inspection Service. I have
been a Postal Inspector since April 2004. As part of my current duties, I investigate instances of
fraud including, but not limited to, those involving the use of the United States Postal Service. I
received my basic training as a criminal investigator at the U.S. Postal Service Academy in
Potomac, Maryland. Over the years, I have received training in the areas of financial fraud and
white collar crime. I have been the case agent in numerous criminal investigations. I have
authorized and sworn to numerous affidavits in support of federal search warrants, federal arrest
warrants, and federal warrants for seizure of property subject to forfeiture.

3. On March 5, 2019, Cengiz Jan Comu (a/k/a CJ Comu), Harley E. Barnes, III
(a/k/a Buddy Barnes), John Mervyn Price, Richard Laurence Kadish, Richard Lawrence Green,
and Daniel Thomas Broyles, Sr. were charged in a twenty-one count indictment (the
“Indictment”), for their roles in a five-year-long high-yield investment fraud. The scheme
involved EarthWater Limited (f/k/a EarthWater PLC) and its subsidiaries EarthWater Inc.,
FulHum Inc., ZenFul Inc., FulHum Global Inc. (“FulHum Global”), and EWB International Inc.
(collectively, “EarthWater”). Comu is EarthWater’s founder, Chief Executive Officer (CEO),
and Chairman. Barnes is EarthWater’s Chief Financial Officer (CFO). Price was formerly

Earth Water’s Chief Operating Officer. Kadish, Green and Broyles were unlicensed salespeople

Affidavit — Page 1

 
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 3o0f19 PagelD3

who promoted and sold EarthWater stock. The defendants were indicted for making a
series of materially false and misleading representations to victims to induce them to
purchase more than $10 million in EarthWater stock, in violation of 18 U.S.C. §§ 1349
(conspiracy), 1341 (mail fraud), 1343 (wire fraud), and 2 (aiding and abetting).

4, Based on my knowledge of this case and my training and experience as
a criminal investigator, as described more fully below, there is probable cause to
believe that the defendants committed additional violations of federal law, including
18 U.S.C. §§ 1956 and 1957 (money laundering).

5. The statements in this affidavit are based upon information I learned
during the investigation, information provided to me by other law enforcement agents,
Confidential Human Sources (CHS), witnesses, public records, and business records.

6. Because this affidavit is being submitted for the limited purpose of
securing seizure warrants, I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts that I believe are necessary
to establish probable cause that the property to be seized is derived from proceeds of
the target offenses.

PROPERTY FOR SEIZURE

7. This affidavit is made to obtain a seizure warrant for the following accounts

and property:

a. All funds in Bank of America account xxxx2037 in the name of EWB
International (hereinafter, the “Investment Account”);

b. All funds in Bank of America account xxxx8213 in the name of EWB
International (hereinafter, the “Operating Account”);

Cc. All funds in Bank of America account xxxx3449 in the name of Fulhum
Global (hereinafter, the “FulHum Global Account”);

Affidavit — Page 2
Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 4of19 PagelD 4

d. All funds in Bank of America account xxxx3345 in the name of Regus Advisors
Inc. (hereinafter, the “Regus Account”);

e€. All funds in Bank of America account xxxx8516 in the name of Ultimate Sales
Inc.; and

f. All funds in Wells Fargo account xxxx5452 in the name of National IRPR Corp.

LEGAL AUTHORITY FOR SEIZURE

8. Based on my training, I know property subject to forfeiture is subject to seizure
via a civil seizure warrant under 18 U.S.C. § 981(b)(2) and seizure via a criminal seizure warrant
under 18 U.S.C. § 982(b) and 21 U.S.C. § 853(f), as shown below.

9. Additionally, based on my training, I know that property subject to forfeiture
pursuant to 18 U.S.C. § 981(a) is subject to seizure pursuant to 18 U.S.C. § 981(b). Further,
18 U.S.C. § 984 provides that, in any forfeiture action in rem in which the subject property
is funds deposited in an account in a financial institution, the government does not have to
identify or trace the funds involved in the offense which is the basis for the forfeiture; it is
no defense that those funds have been removed and replaced by other funds; and identical
funds found in the same account as the funds involved in the forfeiture offense are subject to
forfeiture. In essence, Section 984 allows the government to seize for forfeiture identical
property found in the same place where the “guilty” property had been kept. However,
Section 984 does not allow the government to reach back in time for an unlimited period; a
forfeiture action (including a seizure) against property not directly traceable to the offense
which is the basis for the forfeiture cannot be commenced more than one year from the date

of the offense.

Affidavit — Page 3
 

Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page5of19 PagelD5

18 U.S.C. § 1341 (Mail Fraud)

10. 18 U.S.C. § 981(a)(1)(C) subjects to civil forfeiture any property, which
constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1341, which
constitutes a specified unlawful activity.

11. 28U.S.C. § 2461(c) authorizes criminal forfeiture where a criminal law has been
violated and civil forfeiture is authorized in connection with the offense.

18 U.S.C. § 1343 (Wire Fraud)

12. 18 U.S.C. § 981(a)(1)(C) subjects to civil forfeiture any property, which
constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1343, which
constitutes a specified unlawful activity.

13. 28U.S.C. § 2461(c) authorizes criminal forfeiture where a criminal law has been
violated and civil forfeiture is authorized in connection with the offense.

18 U.S.C. § 1349 (Conspiracy to Commit Fraud)

14. 18 U.S.C. § 981(a)(1)(C) subjects to civil forfeiture any property, which
constitutes or is derived from proceeds traceable to a violation of 18 U.S.C. § 1349, which
constitutes a conspiracy to commit a specified unlawful activity.

15. 28U.S.C. § 2461(c) subjects to criminal forfeiture any property for which civil
forfeiture is authorized.

18 U.S.C. §§ 1956 and 1957 (Money Laundering):

16. 18 U.S.C. § 981 subjects to civil forfeiture “[a]Jny property, real or personal,

involved in a transaction or attempted transaction in violation of [18 U.S.C.] section 1956, 1957.

.., Or any property traceable to such property.” 18 U.S.C. § 981(a)(1)(A).

Affidavit — Page 4
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 6of19 PagelD 6

17. 18 U.S.C. § 982 subjects to criminal forfeiture “any property, real or personal,
involved in a violation of [18 U.S.C. §§ 1956 or 1957], or any property traceable to such property.”
18 U.S.C. § 982(a)(1).

FACTS SUPPORTING PROBABLE CAUSE

18. As set forth in the Indictment, with which I am familiar, the defendants and others,
targeted victim investors by telephone and email to induce those victim investors to purchase
EarthWater stock. To induce victim investors to purchase EarthWater stock, the defendants and
others made numerous false and fraudulent representations, both in direct exchanges with victim
investors and through published and publicly posted materials. As described in the Indictment:

a. These false and fraudulent representations included, among other things, that
EarthWater’s stock was marketable, on the verge of an initial public offering (IPO), merger or
acquisition, and would have a value of at least $5.00 per share after the IPO, merger or
acquisition. The defendants and others then falsely represented that victims had only a brief
opportunity to purchase EarthWater stock for anywhere from $0.10 - $0.50 per share in an
unregistered offering—thus promising a high-yield return on victims’ investments.

b. The defendants and others falsely represented to victim investors verbally and in a
Private Placement Memorandum (“PPM”), executive summary, PowerPoint presentation, and
other promotional materials they drafted and distributed to victim investors that EarthWater
would use ninety (90) percent of invested funds for new product development, global license and
distribution, product inventories, marketing and public relations, working capital,
legal/accounting/advisory, and cost contingencies. The defendants and others also falsely
represented to victim investors verbally and in a PPM, executive summary, PowerPoint

presentation, and other promotional materials they drafted and distributed to victim investors that

Affidavit — Page 5
 

Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 7of19 PagelD 7

fees paid to a broker-dealer with respect to sales of EarthWater shares in the unregistered offering
(or “placement fees’) shall not exceed ten (10) percent of the purchase price of the shares.

c. For example, in the version of the PPM dated March 1, 2017, which was produced
pursuant to a search warrant for various email accounts, EarthWater told prospective investors
that “fees paid to a Broker/Dealer with respect to sales of the Shares . . . shall not exceed ten
percent (10%) of the purchase price of the Shares plus expenses.” EarthWater also made detailed
representations about its use of the proceeds in charts and tables contained in the PPM, including,
for example, the following pie chart and table, which was copied directly from the March 1, 2017

PPM:

 

 

 

 

 

 

 

 

 

 

 

New Product Development 250,000
: Global License and 400,000
“30% [Distribution
Product Inventories 1,500,000
Marketing and PR 1,500,000
Working Capital 500,000
Legal/Accounting/Advisory 250,000
New Product Development * Global License and Distribution . ,
Cost contingencies 100,000
* Product Inventories « Marketing and PR
Placement Fees 500,000
Working Capital * Legal/Accounting/Advisory
. . Total 5,000,000
« Cost contingencies « Placement Fees

 

 

 

 

Similar statements were made in other documents Earth Water used to pitch investors,
including a one-page executive summary of the PPM and a PowerPoint presentation.
d. The defendants and others falsely represented to victim investors verbally and in a

PPM they drafted and distributed to victim investors that EarthWater’s officers and employees,

Affidavit — Page 6
 

Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 8of19 PagelD 8

including Comu, Barnes and Price, did not receive salaries from EarthWater in 2014, 2015 or
2016.

e. To obtain victims’ money, the defendants and others instructed victim investors to
mail or wire payments for EarthWater stock to EarthWater. Victim investors’ funds were
deposited or wired directly into the Investment Account.

f. | Once a victim investor’s funds were deposited into the Investment Account, Comu,
Price, and Barnes paid sales commission payments totaling approximately forty-five (45) to fifty
(50) percent of the victim’s funds to the bank account(s) of the co-conspirator(s) who had
contacted the victim investor and induced the victim investor to purchase Earth Water stock,
including Kadish and Green.

19. Review of documents obtained pursuant to search warrants of various email
accounts and bank records revealed that:

a.  Kadish, who sells EarthWater stock, owns and controls Energy Farms, Inc. (“Energy
Farms”) and its successor National IRPR, Inc. (“National IRPR”), which are corporate shells that
Kadish has used, and currently uses, to do EarthWater-related business. Kadish deposited his
commissions for the sale of EarthWater stock in a Wells Fargo account in the name of Energy
Farms until February 2017, when he closed that account. Since that time, Kadish has deposited
his commissions for the sale of EarthWater stock in Wells Fargo account xxxx5452 in the name
of National IRPR.

b. Green, who also sells EarthWater stock, owns and controls Ultimate Sales, Inc.
(“Ultimate Sales”), which is a corporate shell Green uses to do EarthWater-related business.
Green deposits his commissions for the sale of EarthWater stock in Bank of America account

xxxx8516 in the name of Ultimate Sales.

Affidavit — Page 7
 

Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 9of19 PagelD9

20. Review of documents obtained pursuant to search warrants of various email
accounts and bank records also revealed that, in addition to the Investment Account, Comu,
Barnes and Price controlled at least three other bank accounts in the name of EarthWater or
related entities, including:

a. The Operating Account in the name of EWB International;

b. Bank of America account xxxx3449 in the name of FulHum Global; and

c. Bank of America account xxxx3345 in the name of Regus.

21. EWB International and FulHum Global are Earth Water subsidiaries. Regus,
however, is a company owned and controlled by Comu. Based on my investigation, I understand
that Comu uses Regus as a conduit to funnel money to himself and his co-conspirators. In 2014,
in connection with proceedings involving Comu’s personal bankruptcy, the United States
Bankruptcy Court for the Northern District of Texas found that Comu had established Regus
“with the specific fraudulent intent of continuing [a] lucrative business under a new alter ego in
furtherance of his scheme to hinder, delay and defraud his creditors by concealing and dissipating
assets attributable to the estate.” In re Cengiz J. Comu, Adv. No. 10-03269-SGJ, 2014 WL
3339593, at *25 (Bank. N.D. Tex. July 8, 2014). Review of documents obtained pursuant to
search warrants of various email accounts and bank records revealed that, following the
conclusion of his personal bankruptcy case, Comu continued to use Regus to conduct business
and continued to use the Bank of America account Comu opened in Regus’s name.

22. As described below, Comu, Barnes and Price transferred victim funds between these
four accounts and used them to pay themselves salaries (including in 2014, 2015 and 2016, when
they told victim investors that they were not receiving any salaries), and for their own personal

benefit.

Affidavit — Page 8
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 10o0f19 PagelD 10

23. The defendants’ use of the victim investors’ funds were therefore not to develop and
operate Earth Water as represented in the PPM, executive summary, PowerPoint presentation, and
other promotional materials they drafted and distributed to victim investors.

FINANCIAL ANALYSIS

 

Proceeds Theory

24. As set forth in the Indictment, the defendants told victim investors that ninety (90)
percent of their money would be reinvested in EarthWater and that, at most, ten (10) percent
would be used to pay “placement fees” (including the payment of commissions). In truth, Comu,
Barnes and Price paid Kadish and Green half of the money that Kadish and Green (or individuals
working for Kadish and Green) raised from victim investors. Comu, Barnes and Price paid
Kadish and Green using checks from the Investment Account and Operating Account which
were deposited in National IRPR’s Wells Fargo account xxxx5452 and Ultimate Sales’ Bank of

America account xxxx8516:

 

$702,850.00 Energy

“tion
- $3,650.00
$3,846,516.50 $1,352,124.50 National

in Total IRFR

Commissions $1,198,261.00 Ultimate
Sales
Other

Promoters

 

 

 

 

$8,524,413.49
in Total Investments

 

I

 

 

 

 

 

 

 

 

 

 

$592,681.00

 

 

25. As of January 31, 2019, Comu, Barnes and Price had paid $1,198,861.00 to Green
at Ultimate Sales, all of which was derived from proceeds of victim investor funds. Since May
3, 2018, Comu and Barnes had paid $194,625.00 to Green at Ultimate Sales, all of which
was derived from proceeds of victim investor funds.

26. As of January 31, 2019, Comu, Barnes and Price had paid $1,355,774.50 to Kadish

Affidavit — Page 9
 

Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 11of19 PagelD11

at National IRPR, all of which was derived from proceeds of victim investor funds. As
indicated in the diagram, $3,650 of the victim investor funds had been initially deposited
into Kadish’s Energy Farms account but was later transferred by Kadish to the National

IRPR account. Since May 3, 2018, Comu and Barnes had paid $21,625.00 to
Kadish at National IRPR, all of which was derived from proceeds of victim investor
funds.

Money Laundering Theory

27. As detailed below, the victim investor funds deposited into the Investment
Account were transferred to other accounts owned and controlled by Comu, Price or
Barnes, in furtherance of the fraudulent scheme, and to conceal or disguise the nature,
location, source, ownership or control of the funds.

28. The laundering of victim investments occurs through the interchanging of

funds between the four accounts associated with Earth Water and Regus:

++ “scans |}-—» —+
Target EWB Target EWB
Investment Account Operating Account

A

 

 

 

 

 

 

 

 

v

 

 

 

 

 

 

 

y

 

 

 

Target FULHUM Target Regus
Global Account Advisors Account

 

 

 

 

 

 

Affidavit — Page 10
Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 12o0f19 PagelD 12

INVESTMENT ACCOUNT

29. The majority of victim investor funds were deposited into the Investment

Account. The Investment Account was opened December 11, 2013 and has been maintained

until at least January 31, 2019. Aside from $2,684,200.00 in loans from two lenders and some

miscellaneous credits to the account (that are comparatively minor in amount), the Investment

Account consists primarily (69%) of victim investor funds. To date, the victim investor funds

total at least $8,524,413.49. Below is a representation of the source of funds in the Investment

Account as of January 31, 2019:

Credits — December 11, 2013 to January 31, 2019

Items Category
505 Investor Funds
6 Loan

Inter Bank Transfer
1 Inter Bank Transfer
3 Inter Bank Transfer
320 Other?

Total Value
$8,524.413.49
$2,684,200.00

$29,000.00
$30,000.00

$220,000.00
$846,527.10

Debits - January 11, 2013 to January 31, 2019

Items Category

422 Commissions

249 Inter Bank Transfer
42 Inter Bank Transfer
111 Inter Bank Transfer
4638 Miscellaneous

278 Other?

 

Total Value
$3,752,766.50
$4,412,624.75
$177,900.00

$1,208,900.00
$417,742.49

$2,388,768.22

Remitter

Victims

Ward Capital LP;
Samuel G. Rose!

From Operating Account
From Fulhum Global
Account

From Regus Account
Various

Beneficiary
Salespeople

To Operating Account
To Fulhum Global
Account

To Regus Account
Various (no identifiable
business purpose)
Various

' Based on my investigation, I understand that Ward Capital LP and Samuel G. Rose acted as lenders to
EarthWater and may also be victims of the alleged fraud.
? These transactions include: sales deposits from payment processors, transfers from other non-target bank

accounts, and banking adjustments.

> These transactions include: transfers to other non-target bank accounts, banking adjustments, fees, travel

expenses, marketing expenses, operating expenses, and charitable donations.

Affidavit — Page 11
 

Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 130f19 PagelD13

30. The Investment Account was often utilized as EarthWater’s expense account.
Comu, Barnes and Price, at some point in the history of the account, each possessed a debit card
linked to the Investment Account. Numerous debit card transactions appeared to be for the
personal benefit of Comu, Barnes or Price as they had no identifiable business purpose.
This is represented in the “Miscellaneous” category above under “Debits.” These were
instances in which checks, transfers, or card transactions were debited from the account
to pay for various seemingly personal expenses. Notable amongst these are: $19,267.54
spent at Amazon; $80,215.65 spent at restaurants and bars, $52,254.49 spent at retail
stores (e.g., Target, Walmart, Best Buy, and others); $22,653.66 spent at golf courses;
and $13,425.75 spent on executive club expenses. Comu, Barnes and Price are therefore
using corporate debit cards to conceal transactions for their own personal benefit.

31. Accordingly, there is probable cause to believe that any and all funds
contained in the Investment Account are either derived directly from proceeds of the
victim investments or are used to conceal the movement of such funds for the benefit of
Comu, Barnes and Price.

32. Since December 11, 2013, the Investment Account engaged in
numerous transactions involving victim investor funds greater than $10,000.00 in
violation of 18 U.S.C. § 1957, including the following examples: $20,500.00
transferred from the Investment Account to the Operating Account on October 27,
2014; $21,000.00 transferred from the Investment Account to the Regus Account
on November 11, 2016; $50,000.00 transferred from the Investment Account to

the Regus Account on March 15, 2018.

Affidavit — Page 12
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page14o0f19 PagelD 14

REGUS ACCOUNT

33. Based on the investigation to date, at various points during the relevant time period,

Comu, Barnes and Price each controlled the Regus Account. The Regus Account was opened

October 13, 2013 and has been maintained until at least January 31, 2019. Below is a

representation of the source of funds in the Regus Account as of January 31, 2019:

Credits — October 13, 2013 to January 31, 2019

Items Category Total Value
111 Inter Bank Transfer $1,208,900.00
2 Inter Bank Transfer $17,000.00

34 Other $102,739.29

Debits — October 13, 2013 to January 31, 2019

Items Category Total Value

179 Payroll/ $371,360.02
Reimbursement

3 Inter Bank Transfer $220,000.00

1 Inter Bank Transfer $4,000.00

75 Miscellaneous $16,629.69

532 Other $305,169.28

Remitter

From Investment Account
From Operating Account
Various

Beneficiary

Comu, Price, Barnes,
additional employees, and
Payroll Processors

To Investment Account

To Operating Account
Various (personal benefit/no
identifiable business
necessity)

Various

32. The Regus Account was primarily utilized as a vehicle to move funds from the

Investment Account to Regus to disguise these transfers as legitimate payroll expenses made to

Comu, Barnes and Price (at a time when EarthWater represented to victim investors that it was

not paying Comu, Barnes or Price salaries). Such use is consistent with the Bankruptcy Court’s

finding that Regus was created for the specific and fraudulent purpose of concealing and

dissipating assets. In re Cengiz J. Comu, Adv. No. 10-03269-SGJ, 2014 WL 3339593, at *25

(Bank. N.D. Tex. July 8, 2014).

33. Additionally, $600,000.00 was transferred from the Investment Account to the

Affidavit — Page 13
Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 15o0f19 PagelD 15

Regus Account on November 30, 2018. Shortly thereafter, in January 2019, two transfers
totaling $200,000.00 were made back to the Investment Account. The nature and intent of
these transfers is presently unknown, however, based on my experience and training, this
type of exchange is consistent with the act of money laundering.

34. Accordingly, there is probable cause to believe that any and all funds
contained in the Regus Account are either derived directly from proceeds of the victim
investments or are used to conceal the movement of such funds to the benefit of the co-
conspirators.

35. In addition, since October 13, 2013, the Regus Account has engaged
in numerous transactions in victim investor funds greater than $10,000.00 in
violation of 18 U.S.C. § 1957, including the following: $15,000.00 transferred
from the Investment Account to the Regus Account on May 18, 2015;
$600,000.00 transferred from the Investment Account to the Regus Account on
November 30, 2018; and $100,000.00 transferred from the Regus Account to the
Investment Account on January 3, 2019.

OPERATING ACCOUNT

36. Based on the investigation to date, at various points during the relevant
time period, Comu, Barnes and Price each controlled the Operating Account. It was
opened August 11, 2014 and has been maintained until at least January 31, 2019. Below
is a representation of the source of funds in the Operating Account as of January 31,

2019:

Affidavit — Page 14
 

Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 160f19 PagelD 16

Credits — August 11, 2014 to January 31, 2019

Items Category Total Value Remitter

250 Inter Bank Transfer $4,412,624.75 From Investment Account
2 Inter Bank Transfer $49,360.00 From Regus Account

409 Other $864,412.54 Various

Debits - August 11, 2014 to January 31, 2019

Items Category Total Value Beneficiary

3 Inter Bank Transfer $29,000.00 To Investment Account

6 Inter Bank Transfer $30,900.00 To Fulhum Global Account

2 Inter Bank Transfer $17,000.00 To Regus Account

7 Commissions $93,750.00 National IRPR, Energy
Farms, and other
Salespeople*

944 Payroll/ $1,587,290.76 Various Individual and

Reimbursements Payroll Processors
1907 Other $3,515,778.47 Various

37. The Operating Account was utilized much in the same way as the Investment
Account. The Operating Account was also used as a source of formal (payroll) compensation for
Comu, Barnes and Price, including during the time that they told victim investors they were not
receiving salaries. With 94% of the credits consisting of funds transferred from the Investment
Account, victim investor funds had been utilized to cover a majority of the expenses in this
account, including the payment of excessive commissions to Comu, Barnes and Price’s co-
conspirators; payment of personal expenses disguised as business expenses (e.g., over
$58,000.00 spent on vehicle leases); the transfer of funds to Regus for the personal benefit of
Comu, Barnes and Price; and payroll expenses used to disguise the transfer of victim investor
funds for the personal benefit of Comu, Barnes, and Price. The Operating Account supported a
majority of the payroll-related expenses for Earth Water (including Comu, Barnes and Price),

serving as the source for over $1.5 million in such payments.

 

* Commissions were primarily paid out of the Investment Account; however, a small number of commissions
were also paid out of the Operating Account.

Affidavit — Page 15
Case 3:19-mj-00409-BT Document1 Filed 05/03/19 Page 17of19 PagelD 17

38. Accordingly, there is probable cause to believe that any and all funds
contained in the Operating Account are either derived directly from proceeds of the
victim investments or are used to conceal the movement of such funds to the benefit of
the co-conspirators.

39. In addition, since August 11, 2014, the Operating Account has
engaged in numerous transactions in victim investor funds greater than $10,000.00
in violation of 18 U.S.C. § 1957, including the following: $333,000.00 transferred
from the Investment Account to the Operating Account on March 21, 2018;
$70,000.00 transferred from the Investment Account to the Operating Account on
April 16, 2018; and $95,000.00 transferred from the Investment Account to the
Operating Account on May 30, 2018.

FULHUM GLOBAL ACCOUNT

40. Based on the investigation to date, at various points during the relevant
time period, Comu, Barnes and Price each controlled the FulHum Global Account. This
account was opened May 10, 2016 and has been maintained until at least January 31,
2018. Below is a representation of the source of funds in the FulHum Global Account as
of January 31, 2019:

Credits — May 10, 2016 to January 31, 2019

Items Category Total Value Remitter

3 Banking $226.00 Transfers from other

accounts, cash deposits,
refunds, adjustments, etc.

42 Inter Bank Transfer $177,900.00 From Investment Account
Inter Bank Transfer $30,900.00 From Operating Account
1 Loan $49,480.00 Sprout Funding®

 

> Sprout Funding is a commercial lender to small businesses.

Affidavit — Page 16
 

Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 18o0f19 PagelD 18

Debits — May 10, 2016 to January 31, 2019

Items Category Total Value Beneficiary
1565 Compensation $97,142.50 Various Contractors
18 Banking $75,798.60 Transfers to other accounts,

Cash withdrawals, fees,
adjustments, etc.

1 Inter Bank Transfer $30,000.00 To Investment Account
1 Inter Bank.Transfer $45,360.00 To Operating Account
97 Loan Payment $60,600.00 Sprout Funding

1 Operating $5,000.00 BPM Consulting LLC

41. Since opening in May of 2016, the Fulhum Global Account had very limited
activity until May of 2018. Based on my review of bank records, approximately 69% of funds in
the FulHum Global Account were victim investor funds transferred by or at the direction of
Comu, Barnes or Price from the Investment Account. One of the primary activities to note in the
FulHum Global Account was the transfer of funds between that account and the other
EarthWater accounts, without any identifiable business purpose. Based on my experience and
training, this movement of funds out of and back into accounts is consistent with the laundering
of money.

42. Accordingly, there is probable cause to believe that any and all funds contained in
the Fulhum Global Account are either derived directly from proceeds of the victim investments
or are used to conceal the movement of such funds to the benefit of the co-conspirators.

43.  18U.S.C. § 1957 makes it a crime to knowingly engage, or attempt to
engage, in a monetary transaction with proceeds of a specified unlawful activity, i.e., wire
fraud, mail fraud, conspiracy to commit the same, etc., in an amount greater than
$10,000.00 by, through, or to, a financial institution. Here, since May 10, 2016, the

FulHum Global Account has engaged in a transaction in victim investor funds greater

Affidavit —- Page 17
 

Case 3:19-mj-00409-BT Document 1 Filed 05/03/19 Page 190f19 PagelD 19

than $10,000.00 in violation of 18 U.S.C. § 1957. Specifically, on June 21, 2018,
there was a $30,000.00 transfer from the Investment Account to the FulHum
Global Account. The $30,000.00 transfer constitutes a monetary transaction with
the proceeds of a wire fraud, mail fraud, and conspiracy to commit the same, in an
amount greater than $10,000.00, by through, and to a financial institution, namely,
Bank of America. Accordingly, there is probable cause to believe that all funds in
the FulHum Global Account are seizable.

I declare under penalty of perjury that the foregoing is true and correct.

An babe

Jan Bodén, U'S. Postal Inspector
United States Postal Inspection Service

Sworn and subscribed to before me on this 3rd day of May 2019.

QU

REBECCA RU RTE pa” —
UNITED STATES ISTRATE JUDGE

Affidavit — Page 18
